DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/12/22 has been entered.
Allowable Subject Matter
Claims 11, 12, 14 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Nozawa (US 2005/0200273) teaches a method of forming a sealant (i.e. claimed encapsulation) layer of a light emitting device (Abst.) comprising the steps of: printing droplets of an acrylic monomer to cover the entire light emitting device and curing the monomer to form the sealant layer (¶ 0103).  Nozawa teaches that the acrylic monomer is printed using a screen printing technique, but does not teach an ink jet printing technique or a droplet density
Buchhauser et al. (US 2008/0057260) teaches a process of forming an encapsulation layer by printing an acrylic resin and explains that the resin can be printed using either screen printing or ink jet printing (ink jet printing implicitly involves depositing droplets which coalesce to form a continuous coating) (¶¶ 0019, 0022).  Buchhauser fails to teach that the droplets first form a lateral edge and then form the remaining portion within the frame formed by the edge.  Buchauser also fails to teach a droplet density.
Gouch et al. (US 2009/0197013) teaches a process of forming a layer using ink jet printing and explains that it is beneficial to first deposit material to form the border of the layer and then fill within the border because this allows the border to support the fill layer without requiring any additional process steps (¶ 0057).  Gouch also fails to teach a droplet density.
Nakano et al. (JP 2005296904, Machine Translation) teaches a process of forming a film by ink jet deposition (¶ 0005) and explains that the a higher droplet density should be used to form the edge of the film (i.e. claimed frame) than on the rest of the film in order to ensure that the film has a uniform thickness after it has been dried (Fig. 5B, ¶¶ 0006, 0049).  
None of the prior art on record fairly teaches or suggests that depositing droplets at the first droplet density comprises firing droplets at locations corresponding to nodes of a print grid, wherein depositing droplets at the second droplet density also comprises firing droplets at locations corresponding to nodes of the print grid, and wherein the first droplet density corresponds to droplet density at a minimum pitch relative to positional overlap between the nodes of the print grid and the at least one lateral edge or wherein the depositing of droplets within the frame at the second droplet density is performed at a first region within the frame, and the method further comprises depositing droplets within the frame at a third droplet density different from the second droplet density at a second region within the frame, the second region intermediate to the first region and an edge of the at least one lateral edge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712